COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Artis Charles Harrell v. Branch Brinson, Individually
                           /Owner/Corporate Agent Capacity, R. Burt Brinaom, Individually/
                           Owner/Corporate Agent Capacity, Bonner Brinson, Individual/ Owner/
                           Corporate Agent Capacity, S.P. Dairy Ashford, LLC d/b/a Salon Park
                           and Brinson Management Corp

Appellate case number:     01-18-00031-CV

Trial court case number: 2017-28390

Trial court:               189th District Court of Harris County

       Appellant, Artis Charles Harrell, has filed a statement of inability to pay costs on appeal.
In response to an order from this court, appellant filed an additional affidavit complying with the
requirements for inmate litigation under Chapter 14 of the Civil Practice and Remedies Code.
Upon due consideration of appellant’s statement of inability to pay costs on appeal, the Clerk of
this Court is ordered to deem appellant indigent and allowed to proceed on appeal without advance
payment of costs.
        The clerk’s record has been filed and the court reporter has indicated that a reporter’s record
was not taken. Appellant has filed motions requesting a copy of the clerk’s record and an extension
of time to file his brief. The motions are granted. The trial clerk court is directed to mail appellant
a copy of the clerk’s record within 10 days of this order, at no cost to appellant. Appellant’s brief
shall be due within 60 days of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually

Date: August 7, 2018